

EXHIBIT 10(b)


SUMMARY OF BASE SALARY AND ANNUAL INCENTIVE
COMPENSATION PAYABLE TO NAMED EXECUTIVE OFFICERS
2013 Base Salary. On February 12, 2013, the Compensation and Management
Development Committee (the “Compensation Committee”) of the Board of Directors
of The Sherwin-Williams Company (“Sherwin-Williams”) set the 2013 base salaries
of the executive officers who are expected to be named in the Summary
Compensation Table of Sherwin-Williams' 2013 Proxy Statement (the “Named
Executive Officers”). The base salaries of the Named Executive Officers for 2013
are as follows: C.M. Connor, Chairman and Chief Executive Officer ($1,221,987);
J.G. Morikis, President and Chief Operating Officer ($826,696); S.P. Hennessy,
Senior Vice President - Finance and Chief Financial Officer ($623,506); S.J.
Oberfeld, Senior Vice President - Corporate Planning and Development ($569,036);
and R.J. Davisson, President, Paint Stores Group ($505,362).
Annual Incentive Compensation to Be Earned in 2013. The Compensation Committee
also approved the following minimum, target and maximum cash bonus award levels,
as a percent of salary, for the Named Executive Officers for 2013 under The
Sherwin-Williams Company 2007 Executive Performance Bonus Plan.
    
 
 
Incentive Award as a Percentage of Base Salary
Named Executive Officer
 
Minimum
 
Target
 
Maximum
C.M. Connor
 
0
 
125


 
250


J.G. Morikis
 
0
 
75


 
150


S.P. Hennessy
 
0
 
75


 
150


R.J. Davisson
 
0
 
60


 
120


S.J. Oberfeld
 
0
 
60


 
120











